            CASE 0:21-cv-00359-PJS-TNL Doc. 22 Filed 07/23/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Joseph Anthony Favors,                                        Civil No. 21-cv-0359 (PJS/TNL)

                        Plaintiff,

 v.                                                                 ORDER

 Internal Revenue Service,

                        Defendant.



       Based upon the Report and Recommendation by United States Magistrate Judge Tony N.

Leung dated June 24, 2021 (ECF No. 21), along with all the files and records, and no objections

to said Recommendation having been filed, IT IS HEREBY ORDERED that:

       1.       This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

                § 1915(e)(2)(B).

       2.       The applications to proceed in forma pauperis of plaintiff Joseph Anthony Favors

                (ECF Nos. 2, 20) are DENIED.

       3.       Favor’s motion for partial summary judgment (ECF No. 9) is DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: 7/23/21
                                                    The Honorable Patrick J. Schiltz
                                                    United States District Court Judge
                                                    for the District of Minnesota
